Case 3:18-cr-05141-BHS Document 70 Filed 10/22/19 Page 1 of 3
Case 3:18-cr-05141-BHS Document 70 Filed 10/22/19 Page 2 of 3
             Case 3:18-cr-05141-BHS Document 70 Filed 10/22/19 Page 3 of 3




 1                                CERTIFICATE OF SERVICE
 2         I hereby certify that on October 22, 2019, I have electronically filed the foregoing
 3 with the Clerk of the Court using the CM/ECF system that will send notification of such
 4 filing to the attorney(s) of record for the defendant.
 5
 6
                                                      s/ Becky Hatch
 7                                                    BECKY HATCH
 8                                                    Legal Assistant
                                                      United States Attorney’s Office
 9                                                    700 Stewart Street, Suite 5220
10                                                    Seattle, Washington 98101
                                                      Phone: (206) 553-4161
11                                                    Fax: (206) 553-0755
12                                                    Email: becky.hatch@usdoj.gov
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     STIPULATION OF THE PARTIES REGARDING THE MANUFACTURE OF               UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     CERTAIN DIGITAL DEVICES - 3                                            SEATTLE, WASHINGTON 98101
     CR18-5141 BHS/U.S. v. Barnes                                                 (206) 553-7970
